 

 

Case 2:15-cr-00205-TLN-EFB Document 80 Filed 11/28/18 Page 1 of 2

 

Matthew Muller F § g §§ ,_

1 EMBARCADERO CTR STE SLlZ, #2563 tim im ~
SAN FRANCISCO, CA 94126-2563 NOV 2 3 2013
matt@projectjusticeforall.org uva U 3 4 n

Pro Se EASTERN`b¢s~r`RL:'c"r`gi=CJAci.?r-‘%RRTN|A

 

ev
oep'urv craig ~@

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED sTATEs oF AMERICA, NO. 2;15-cr-0205-TLN-EFB
Plaintiff, oPPosITIoN To RESPoNDENT’S
V REQUEST FoR EXTENsIoN oF TIME
' IN WHICH To FILE oBJECTIoNs To
MATTHEW MULLER, MAGISTRATE JUDGE’s FINDINGS
AND RECOMMENDATIONS
Defendant.

 

 

Movant Matthew Muller respectfully opposes the Respondent’s late-filed request
to respond to the Magistrate Judge’s Findings and Recommendations. See ECF No 79.

On July 18, 2018, the Findings and Recommendations of the Magistrate Judge,
ECF No. 65, Were served upon Movant. See ECF No.65 Docket Notation. The Findings
and Recommendations directed that any responsive objections Were to be flled Within
fourteen days. Ia’ at lO. Movant subsequently requested and for good cause shown Was
granted extensions of the time in Which to file objections. See ECF Nos. 66-67, 70,72.

m, the Findings and Recommendations provided only fourteen days Within

Which “any party” may have filed Written objections Respondent elected not to do so. lt

O osition To Res .ondent’s_ _ _ `t .M ll
R§cll)uest For Exten§?lon Of Tlme l Um ed States V u er

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:15-cr-OO205-TLN-EFB Document 80 Filed 11/28/18 Page 2 of 2

now seeks months longer in which to file already out-of-time objections Respondent
makes no showing of excusable neglect in support of its four-months-late request. See
Fed. R. Civ. P 6(b); L.R. l44(d) (noting that tardy extension requests “are look upon with
disfavor”).

MCL given the §2255 motion’s current pre-screening posture, Respondent is in
essence not yet a party to proceedings on the motion. See Rules Goveming §2255
Proceedings, R. 4(b). The U.S. Attomey has not yet been ordered to respond to the motion.

'_f_h_ird, to the extent that Respondent § allowed to respond to the §2255 motion
during preliminary review, it is a further illustration of why considerations of judicial
economy militate against an expansive view of Rule 4(b). The Court would be inviting
prelitigation of §2255 motions followed by relitigation thereafter of some or all of the
same issues addressed in the preliminary review.

Wherefore the Court should deny Respondent’s request to file objections as four

months past due and not authorized during Rule 4 preliminary review.

Date: November 27, 2018.

Signed: /s/ Matthew Muller
Matthew D. Muller
Pro Se

O osition To Res ondent’s ‘
R§cl])uest For Extenspion Of Time ' 2 - Umted States V' Muller

 

 

